11/24/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: OP 20-0521


                                       OP 20-0521

                                                                      FILED
 PAMELA JO POLEJEWSKI,
                                                                      NOV 2 3 MO
              Petitioner.                                          Bowen
                                                                 Clerk

       v.                                                           ORDER

 STATE OF MONTANA,

              Respondent.


       On October 26,2020,Pamela Jo Polejewski,representing herself,filed a Petition for
a Writ of Supervisory Control with this Court. Polejewski seeks supervisory control over
the State of Montana, specifically the County Attorney, Joshua Racki, and its care and
control of more than one hundred animals. This Court has supervisory control "over all
other courts and may, on a case-by-case basis, supervise another court by way of a writ of
supervisory control." M. R. App. P. 14(5). Polejewski did not seek a writ over the
Cascade County District Court, nor did she serve the presiding District Court Judge over
her case. Therefore, a writ of supervisory control does not provide an avenue for her to
obtain the relief she seeks.
       Even if we were to look past the procedural defect of Polejewski's petition, though,
she still would not be entitled to the relief she seeks. Polejewski's petition concerns
Cascade County's handling of animals which were seized by law enforcement pursuant to
§ 27-1-434, MCA, and which were the subject of a forfeiture proceeding before the
Cascade County District Court. The District Court ordered that Polejewski must pay a
monthly bond to cover the cost of caring for her seized animals or face forfeiture of the
animals pursuant to § 27-1-434, MCA. Polejewski appealed the District Court's Order.
       In the interim since Polwjewski filed this Petition, we affirmed the District Court's
forfeiture order. State v. Polejewski, 2020 MT 287N, 2020 Mont. LEXIS 2484. Thus,
irrespective of the procedural defect of Polejewski's petition for writ of supervisory
control, the issue is now moot in light of our Opinion.
       Therefore,
      IT IS ORDERED that Polejewski's Petition for a Writ of Supervisory Control is
DENIED and DISMISSED.
      The Clerk is directed to provide a copy of this Order to the Eighth Judicial District
Court, Cascade County; to Faye McWilliams, Clerk of District Court, Cascade County,
under Cause No. ADV-20-274; to counsel of record; and to Pamela Jo Polejewski
personally.
       DATED thisZL\ day of November, 2020.




                                                        (27-c-/.z.
                                                      dP.3-1
                                                    (A61/2
                                                       Justices4




                                             2